Case 3:18-cv-11615-RHC-DRG ECF No. 46, PageID.1107 Filed 03/19/21 Page 1 of 2




                    UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION
______________________________________________________________________

LAURA DOMBROWSKI,

       Plaintiff/Counter Defendant,

v.                                                       Case No. 18-11615

UNITED STATES OF AMERICA,

       Defendant/Counter Plaintiff.

__________________________________/

                ORDER DIRECTING PLAINTIFF TO SUBMIT A SHORT
                   SUMMARY OF THE STATUS OF THIS CASE

       Plaintiff Laura Dombrowski brings this quiet title action against Defendant United

States of America under 28 U.S.C. § 2410(a)(1) for property on which Plaintiff resides

and to which she has legal title. (ECF No. 1.) Plaintiff has lived with Ronald Matheson

since 2006. Matheson has accumulated substantial debts to the federal government,

and Defendant seeks to collect some of the amounts owed. Defendant filed a federal

tax lien on Plaintiff’s property, claiming Matheson has an interest in the property.

Defendant counterclaims under 26 U.S.C. § 7403(a) to enforce its lien. (ECF No. 5.)

       The complaint included a jury demand. (ECF No. 1, PageID.5.) On October 5,

2020, Defendant filed a motion to strike the demand, (ECF No. 43), and on March 8,

2021, the court granted the motion to strike. (ECF No. 45.)

       The court held a telephonic status conference on March 17, 2021, to discuss the

possibility of holding a remote bench trial. At the conference, Plaintiff stated that she
Case 3:18-cv-11615-RHC-DRG ECF No. 46, PageID.1108 Filed 03/19/21 Page 2 of 2




intends to file a writ of mandamus to challenge the court’s March 8 decision to strike

Plaintiff’s jury demand.

        The court will not at this time set a trial schedule. Instead, the court will await the

resolution of Plaintiff’s forthcoming writ of mandamus. The court will direct Plaintiff to

consult with Defendant and, in ninety days, email the court’s case manager a short

summary of the status of this case. Accordingly,

        IT IS ORDERED that Plaintiff is DIRECTED to confer with Defendant and email

the court’s case manager, at Lisa_Wagner@mied.uscourts.gov, copying opposing

counsel, a short summary of the status of this case on June 15, 2021. The summary

must not exceed 200 words.

                                                            s/Robert H. Cleland                   /
                                                            ROBERT H. CLELAND
                                                            UNITED STATES DISTRICT JUDGE
Dated: March 19, 2021

I hereby certify that a copy of the foregoing document was mailed to counsel of record
on this date, March 19, 2021, by electronic and/or ordinary mail.

                                                             s/Lisa Wagner                        /
                                                             Case Manager and Deputy Clerk
                                                             (810) 292-6522
S:\Cleland\Cleland\JUDGE'S DESK\C2 ORDERS\18-
11615.DOMBROWSKI.OrderDirectingPlaintifftoSubmitaShortSummary.RMK.docx




                                                       2
